OPINION of the Court, by
Judge Owsley.
This is an appeal from a judgment obtained by the appellees in an ejectment prosecuted by them in the court below against the appellant. In the progress of the trial in that court, after the appellees had manifested their claim by exhibiting the patent under which they derive title, the appellant shewed in evidence two patents under which he claimed the land, both of which are of elder-date than that of the appellees ; and proved part of the -land in contest, without designating what part, is included within those patents : and upon the motion of the appellees, the court instructed the jury they had a right, without excluding the land contained in the patents produced by the appellant, to find a general verdict; and the jury having accordingly found a general verdict for the appellees, the appellant moved the court for a new *286trial, oh the grounds of the verdict being against evidence, but his motion was overruled and a judgment entered according to the verdict,
; Without deciding whether in any possible case it would be error for the jury to find a general verdict where the plaintiff in ejectment shews a clear right to part of the land in contest, we have no doubt but what the judgment in the present cause ought to be affirmed: for as the appellees had clearly shown on their part sufficient evidence of title to authorise a verdict for all tha land claimed by them, when that evidence was attempted to be repelled by the production of a superior title to part of the land, it was certainly incumbent on the appellant to show by competent and satisfactory evidence that the patents produced by him included some certain and definite part of the land in contest; but as that was not done, the jury clearly acted right in finding for the appellees generally. And if so, the court certainly cannot have erred either in instructing them they might find such a verdict, or in refusing a new trial on the ground of its being against evidence.
Judgment affirmed with costs.